DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A1, deuterium only for the first element, deuterium only for the second element, Pd only for the metallic element, palladium hydride only for the hydride system, and claims 1-11, 15-18, and 20 in the reply filed on 02/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-20 are pending in the application with claims 12-14 and 19 withdrawn. Claims 1-11, 15-18, and 20 are examined herein.

Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in 

The specification is objected to under 35 U.S.C. 112(a) as failing to provide enablement of a disclosed utility. 

Applicant’s presents a credible asserted utility of neutron generation. The present invention is directed towards a method for enhanced neutron generation based on channeling in nuclide bombardment for fusion reactions ([0002] and preamble of claims 1 and 15) at incident energies of 10 keV or greater ([0012], [0065]). The disclosed invention uses a linear particle accelerator to bombard a deuterium-containing target with energetic deuterium ions ([0088]). Cross-section data has been measured for various deuterium-deuterium (“D-D”) fusion reactions at incident energies in the disclosed range. The data shows that bombardment of deuterium with deuterium ions at the disclosed energies is capable of achieving fusion and therefore neutron generation (see Mossa, Fig. 1; Leonard, Fig. 1; Von Engel, Fig. 4; Brown, Figs. 7, 8).

However, Applicant’s also discloses the utility of energy harvesting ([0018]). This utility is not credible. There is no reputable evidence of record to support the claim that the present invention involves net energy production from nuclear fusion reactions; nor does the specification provide acceptable evidence that the invention is capable of providing a useful output. 

In the BACKGROUND of the invention, Applicant admits:
Conventional methods for controlling nuclear fusion as described above suffer many limitations. For example, although, in laser-induced implosion, the impact can be detected to nuclear fusion, it cannot achieve energy balance…. In other methods, it is often difficult to maintain continuous ultra-low temperature or to achieve efficient energy transfer ([0005]). 


Applicant’s utility is a commercially viable method for thermonuclear fusion: a method capable of “efficient energy-producing and harvest[ing]” ([0018]). To accomplish this feat, Applicant’s method relies on collisions between hydrogen in the interstices of a metallic lattice and a second hydrogen isotope ([0053], [0070]). However, as noted by the attached current-state-of-the-art reference Dylla1, as recently as 2020, the largest nuclear fusion project in the world (ITER) hopes to achieve a successful fusion demonstration “for several minutes duration” by 2026 at the absolute earliest (Dylla, pages 85-86). This is with the projected cost of “greater than $10 billion” (Dylla, page 85). The international community will have spent $10 billion on a nuclear fusion reactor that, at best, is hoped to sustain a nuclear fusion reaction for “several minutes.” The skilled artisan would therefore be skeptical of Applicant’s claim to have a method for efficient and effective fusion reactions for energy harvesting. 

Further, according to the official ITER webpage2:
The world record for controlled fusion power is held by the European tokamak JET. In 1997, JET produced 16 MW of fusion power from 24 MW of heating power injected into the fusion plasma (Q=0.67)….ITER will not capture the power it produces as electricity, but as the first of all fusion experiments in history to produce net energy… it will prepare the way for the machine that can.

	When the most advanced nuclear fusion reactor in the world is only hoping to be the first such experiment to create more energy than it consumes, then Applicant’s claims to a method for causing a 

There is no widespread support for Applicant’s theories in the scientific community. Applicant has not provided persuasive evidence demonstrating a scientific consensus that the claimed methods can practicably achieve the disclosed astonishing feats for nuclear fusion reactors. Examiner cannot find, and Applicant has not supplied, any reputable and peer-reviewed papers published in which the Applicant's claims to provide a fusion method for net energy gain have been substantiated. 

 Based on the evidence regarding the below factors (In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed would not have taught one skilled in the art how to achieve the disclosed utility of energy production:
The state of the prior art: The effects disclosed by Applicant have not been verified by the existing body of scientific work, nor has Applicant submitted any relevant, related prior art or research papers suggesting the capability of producing and harvesting energy from the disclosed methods for causing fusion reactions. See MPEP 2164.05(a).
The level of one of ordinary skill: The level of ordinary skill in the art is a skilled artisan who understands the concepts of nuclear fusion and nuclear reactions and would be capable of delving into the scientific literature in the topics and ascertaining how it could be applied to the present invention. Such an artisan would be unable to use the scientific literature to harvest energy from the disclosed fusion methods as commercially viable nuclear fusion reactors have not yet been achieved as discussed above. See MPEP 2164.05(b).
The level of predictability in the art: Nuclear fusion experiments producing positive energy output have not yet been successful and even the most advanced nuclear fusion reactor in the 
The amount of direction provided by the inventor: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). As discussed above, no known fusion reaction has yet exceeded breakeven and Applicant admits the limitations in conventional fusion methods and their inability to an achieve energy balance, suggesting that a complete disclosure of the structure, materials, and steps for fusion reactions capable of producing positive energy output are required to enable one of ordinary skill in the art to carry out the disclosed invention. See MPEP 2164.03.
The existence of working examples: Examples are defined as and explained by theoretical possibilities and are not reliably-reproducible working examples. See MPEP 2164.02.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is infinite, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, and the provided theoretical guidance is insufficient to enable one to understand the underlying sequence of phenomena required to attempt such an endeavor. See MPEP 2164.06.

Claim Objections
Claims 1, 6, 8, and 15-17 are objected to because of the following informalities:
Claim 1, lines 10-11, claim 6, line 2, and claim 15, lines 10-11: “the single crystalline lattice” should recite “the single crystalline layer
Claim 8, line 1 and claim 17, line 1: “causing nuclear reaction” should recite “causing a nuclear reaction” or “causing nuclear reactions”
Claim 16, line 2: “the isotopes of a second element” should recite “the isotopes of the second element”
Claim 16, line 4: “the second hydrogen isotopes” should recite “the isotopes of the second element”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-11, 15-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “injecting second hydrogen isotopes with an energy of 300 keV into the target,” does not reasonably provide enablement for injecting second hydrogen isotopes of any energy. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The independent claims do not place an energy limit on the incident particles,  MPEP 2164.08.

Based on the evidence regarding the below factors (In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation:
The breadth of the claims: Applicant’s claims are directed towards generating neutrons by nuclide bombardment (claims 1 and 15). While dependent claims 3 and 4 further limit the energy range of the incident particles to 10 keV – 200 keV and 10 keV – 300 keV, respectively, the independent claims do not recite a specific energy or energy threshold at which such a result may occur. The claimed methods are therefore extremely broad, to the extent that the outcomes of the recited methods cannot therefore be reasonably predicted and measured. See MPEP 2164.08.
The nature of the invention: The nature of the invention, i.e., the subject matter to which the disclosed invention pertains, resolves around neutron generation and causing nuclear fusion reactions. There is no disclosure to suggest these results can be achieved at any energy and the viability of fusion at low energies lies outside the realm of working science and departs from accepted scientific theory. As discussed above in the objection to the specification, although fusion reactions and neutron generation may be achieved in the energy ranges recited in claims any energy. The nature of the invention suggests a complete disclosure as to the operable energy ranges to generate neutrons is required to enable one of ordinary skill in the art to achieve the desired results of the claimed invention. See MPEP 2164.05(a).
The state of the prior art: The presumption that nuclear fusion may occur at low energies is wholly unsupported by modern nuclear and plasma physics. As seen in Figure 1 of Leonard and Figure 4 of Von Engel, there exists a lower threshold of incident particle energies at which fusion is capable of occurring. The effects disclosed by Applicant have not been verified by the existing body of scientific work, nor has Applicant submitted any relevant, related prior art or research papers suggesting the capability of generating neutrons from the disclosed methods at any energy. See MPEP 2164.05(a).
The level of one of ordinary skill: The level of ordinary skill in the art is a skilled artisan who understands the concepts of nuclear fusion and nuclear reactions and would be capable of delving into the scientific literature in the topics and ascertaining how it could be applied to the present invention. Such an artisan would be unable to use the scientific literature to generate neutrons from the disclosed fusion methods at any incident particle energy. See MPEP 2164.05(b).
The level of predictability in the art: Nuclear fusion experiments at low energies are predictably unable to produce expected, reproducible, or meaningful empirical data. See MPEP 2164.03.
The amount of direction provided by the inventor: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The theoretical and experimental evidence provided in the disclosure is insufficient to provide a basis by which a skilled artisan could make and use the full scope of the claimed any energy, nor does the specification clearly identify the operative energies at which fusion and neutron generation could occur. See MPEP 2164.03.
The existence of working examples: Although Applicant provides experimental data for nuclide bombardment at 300 keV ([0100]-[0103]), the absence of working examples of the method at other energies suggests one of ordinary skill in the art would not have been enabled to make the full scope of the claimed invention.  As discussed above, the capability of achieving fusion is highly dependent upon the energy of the incident particles. It would therefore be unreasonable to expect one of ordinary skill in the art to be able to extrapolate the disclosed example across the entire scope of the claims. See MPEP 2164.02.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is infinite, as the practical guidance provided is insufficient to enable one of ordinary skill in the art to generate neutrons at low incident energies. Undue experimentation would be required to determine what energies, out of an unlimited range of energies, would be capable of causing a fusion reaction. See MPEP 2164.06.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 1, 3-4, 6-11, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,729,580 (“Millspaugh”) in view of “Interior adsorption, channel collimation, and nuclear fusion in solids” (“You”).

Regarding claims 1 and 15, Millspaugh discloses (see Millspaugh, Figs. 1-2) a method for nuclide bombardment for neutron generation (Millspaugh, 1:7-14), comprising:
providing a nuclide bombardment target (T), the target including:
	a metallic crystalline layer including a hydrogen-absorbing metallic element, the crystalline layer including lattice channels disposed therein (Millspaugh, 6:60-7:4; Millspaugh’s metallic crystalline layer is a crystal lattice structure and would therefore necessarily include lattice channels disposed therein; see also Figs. 3A and B); and
	first hydrogen isotopes/isotopes of a first element, configured as interstitial elements in the lattice channels in the crystalline layer (Millspaugh, 6:55-59, 11:4-9; Millspaugh’s first hydrogen isotopes are configured in the interstices of the target lattice, and would therefore also be configured in the lattice channels);
positioning the metallic crystalline layer with respect to a bombardment apparatus (generally Millspaugh, Figs. 1-2), such that the bombardment apparatus is configured for injecting particles into the metallic crystalline layer (Millspaugh, Figs. 1-2, 6:55-59, 8:65-9:7); and
injecting second hydrogen isotopes/isotopes of a second element into the target, thereby increasing neutron generation (Millspaugh, Figs. 1-2, 3:13-23, 5:31-35, 6:55-59). 

Although Millspaugh discloses the metallic crystalline layer is “chosen to afford an orderly array of surface interstitial sites” (Millspaugh, Fig. 3A, 6:60-63), Millspaugh does not explicitly disclose the metallic crystalline layer is a single-crystalline layer or injecting second hydrogen isotopes substantially along the direction of the lattice channels.

 You teaches (see You, Fig. 1a) a method for nuclide bombardment comprising a nuclide bombardment target including a metallic single-crystalline layer (You, page 7293) and further teaches 

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to combine You with Millspaugh because You teaches the single crystal structure and the injection of hydrogen isotopes along the direction of the channels produces a “channel-collimation effect,” increasing the effective cross section of the D-D fusion reaction and reducing energy loss (You, page 7295). 

Regarding claims 3 and 4, Millspaugh in view of You teaches the method of claim 1. Millspaugh further discloses wherein injecting the second hydrogen isotopes into the target comprises injecting second hydrogen isotopes with an energy in the range of 10 to 200 keV or 10 to 500 keV (Millspaugh, 21:64-22:1; Examiner notes 50,000 eV, the energy disclosed by Millspaugh, is equivalent to 50 keV which falls within the claimed ranges). 

Regarding claim 6, Millspaugh in view of You teaches the method of claim 1. You further teaches wherein a surface of the target is substantially perpendicular to the lattice channels in the single-crystalline lattice (You, Fig. 1a, page 7295). A POSA would have been motivated to combine Millspaugh and You as discussed above with regards to claim 1.

Regarding claims 7 and 20, Millspaugh in view of You teaches the methods of claim 1 and 15. Millspaugh further discloses wherein the metallic element is Pd (Millspaugh, 3:48-52, 20:55-59).

Regarding claims 8 and 17, Millspaugh in view of You teaches the methods of claims 1 and 15. Millspaugh further discloses the methods further comprising causing nuclear reaction between the first isotope/isotopes of the first element and the second isotope/isotopes of the second element (Millspaugh, 2:63-3:33, 15:57-67).

Regarding claims 9-11, Millspaugh in view of You teaches the method of claim 1. Millspaugh further discloses wherein the first hydrogen isotope is deuterium (D) (Millspaugh, 11:4-9) and the second isotope is deuterium (D) (Millspaugh, 15:57-67, 20:55-59).

Regarding claim 18, Millspaugh in view of You teaches the method of claim 15. Millspaugh further discloses wherein the first element comprises hydrogen (Millspaugh, 11:4-9) and the second element comprises hydrogen (Millspaugh, 15:57-67, 20:55-59).

Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millspaugh in view of You further in view of “Channeling and related effects in the motion of charged particles through crystals” (“Gemmell”).

Regarding claims 2 and 16, Millspaugh in view of You teaches the methods of claims 1 and 15, and further teaches the method further comprising positioning the metallic single-crystalline layer to receive the second hydrogen isotopes at a selected incident angle for increased neutron generation (Millspaugh, Figs. 1-2, 3:13-23; You, Fig. 1a). Millspaugh and You do not specifically disclose or teach the selected incident angle being determined by varying the incident angle of the second hydrogen isotopes with respect to the metal single-crystalline layer.



A POSA would have recognized that the neutron generation yield is strongly dependent on the incident angle of the second hydrogen isotopes (see Gemmell, pages 130-131) and would have been motivated to vary the incident angle as taught by Gemmell in the method of Millspaugh-You for the predictable purpose of determining and confirming an incident angle for optimized yield. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millspaugh in view You further in view of US Publication No. 2011/0091000 (“Stubbers”).

Regarding claim 5, Millspaugh in view of You teaches the method of claim 1. Millspaugh further discloses the crystalline layer should be made as thin as possible (Millspaugh, 21:12-16), but neither Millspaugh nor You explicitly discloses or teaches a thickness of the layer.

Stubbers teaches a target for neutron generation by bombardment of the target with hydrogen isotopes (Stubbers, [0003]) and further teaches the target is characterized by a thickness of 5 µm or less (see Stubbers, claim 73; Stubbers, [0015]; Stubbers teaches the thickness of the target may be between 2 µm and 2000 µm, which overlaps the claimed range). 

It would have been obvious to a POSA to combine Stubbers with Millspaugh-You because Stubbers teaches a thickness between 2 µm and 2000 µm was typical before the effective filing date (Stubbers [0015]). In view of Millspaugh’s disclosure that the crystalline layer should be made as thin as 

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “How Long is the Fuse on Fusion?” Springer Nature Switzerland AG 2020
        2 “What Will ITER do?” iter.org/sci/goals